Lacy, J. I fully concur in opinion with my brother associate judge, that the act of the Legislature, prescribing the manner by which the costs in criminal prosecutions may be levied and collected, is strictly censtiiutional. Without attempting any thing like a regular or systematic argument in support of the proposition, I shall state, with as much brevity and explicitness as possible, some of the principal reasons that have led my mind to this conclusion. The constitution enacts and ordains throe distinct departments of power — legislative, judicial, and executive; and it declares that no person, or collection of persons, belonging to any one of these departments, shall exercise any powers belonging to another. This division and separation of all the powers of government, is the chief excellence and grand characteristic of our whole American system. It constitutes the very basis of the General and State Governments, and may be said to be the key-stone of the arch of constitutional liberty. To this fundamental provision in our system of government, all minor parts of the plan must yield. The whole structure of our political fabric was reared upon the principles, and rest upon the foundation, that the power of taxation belongs peculiarly and exclusively to the representatives of the people. It is, in its essence and character, emphatically a legislative power, and cannot, in the nature of things, appertain or be assigned to judicial functions, with propriety or justice. It is the exercise of legislative will or discretion, and not the determination of judicial reason or judgment. This, then, being a primary principle in the formation and organization of our system, of course it must constitute a general and governing rule in the construction and interpretation of these instruments. And should there be any doubt or difficulty in ascertaining the precise boundaries of the three departments of power, in order to place the matter right, we should examine into the origin and objects of those separate jurisdictions, and assign to each the authority which the general scope and design of the system warrants. It is upon this principle, that it has been repeatedly held by the Supreme Court of the United States, that a constitution is not to be construed, or its meaning ascertained, like an ordinary grant or deed. Being the sovereign will of the people, in their highest legislative capacity, it becomes a charter of great political rights and powers, whose spirit and meaning are alone to be sought for and found in the principles it ordains and establishes. As the power of taxation belongs, as a matter of right and principle, to the legislative department, 'of course it must remain there, fixed and permanent, unless the constitution has given a portion of it to one of the other departments, by express grant or imperative implication. In the present instance, I do not think the construction of the constitution fair or just, that says the . convention has conferred a large portion of the taxing power 6n the county courts, by the use of ambiguous or uncertain words. These courts, it is declared, “shall have jurisdiction in all matters relating to county taxes, the disbursement of money for county purposes, and in every case that may be necessary for the internal improvement and local concerns of their respective counties.” Does a jurisdiction, conferred in matters relating'to county taxes, and the disbursement of money for county purposes, necessarily grant, by a direct affirmation, or unavoidably imply, a legislative power in the county courts to determine the amount of taxes to be paid, and upon what articles to be raised, and in what manner they are to be levied? If this was the true intention and design of the constitution, why has it not declared it in express terms? Why did it not say that the county courts shall have the power of taxing the people for county purposes, both as to the amount of charges and the articles assessed? The words used do not, then, by express grant, affirm any such power, nor do they, by intendment, imply any such meaning. To give to them any such construction, seems to me to pervert the literal and obvious meaning, and to put -upon them an unauthorized and unwarrantable sense. The county courts are made judicial tribunals by the constitution, and when the term “jurisdiction” is used, it must be restricted to the kind and quantum of jurisdiction that belongs to them as courts. And this construction is strengthened and confirmed by the latter clause of the sentence which declares their jurisdiction shall extend to every case that may be necessary for the internal improvement and local concerns of the county. Now, what is the meaning of a legal or judicial jurisdiction, appertaining to a particular class of cases, if it is any thing more or less than that the sovereign power of the State may prescribe a rule of action for that jurisdiction, and that the county courts must act in conformity to that authority? To allow them to make a rule for their own government, and to disregard that of the supreme power, would be to invest them with legislative functions, while they were judicial officers, and acting in a judicial capacity.* The language of the constitution is too loose and vague, to be taken as a grant of legislative power, or as conveying any other powers, other than those that these tribunals can exercise under the general and governing provisions of the instrument which makes them a constituent and integral portion of the judicial department. Construed by this rule, the terms become sufficiently certain, as far as their judicial powers or jurisdiction are concerned. One of the weightiest objections that can be urged against our constitution, is, that'it is a code of laws in detail, rather than a bill of rights, or cardinal or general principles. The clause in question has indicated to the Legislature what powers might be exercised by the county courts, and the necessity that would devolve on them of creating laws and regulations, by which that jurisdiction might 'be exercised. Each county in the State is a mere public corporation; and such corporation is always subjected to the legislative power, where that power is not controlled by the constitution. They can have uo vested rights of political power, except what may be conferred on them by ihe constitution. These inferior magistrates (the aggregate of which make up the whole of this kind of corporate bodies of the State) must, as a fundamental axiom in the science of government, be subject to the sovereign will, and subordinate to the welfare of the whole, of which they form a part. This arises from the fact that our constitution was intended to effect certain distinct purposes, declared on its face; to accomplish which there is, and must be, in the Legislature, a necessary and indispensable power to provide for the common defence, the common welfare, and the common benefit and improvement of the State, as one great whole. Thus, to the Legislature is confided a power of providing for an ample exercise of public justice throughout the State, while it would be absurd to suppose that this power was denied to them by the constitution. In the exercise of this indispensable power in the administration of remedial justice, the constituent parts of the body cannot interfere. If its exercise imposes charges'on the county, or creates the necessity for county taxes, this is a mere result that flows from the exercise of an indisputable power; for the Legislature have an inherent power to provide for the common welfare and defence. To say they cannot interfere with county charges, or create county taxes, or provide that particular expenses should be paid in the counties, is, in effect, to deny them the power of legislating for the common good: it is to deny that they can compel each county to keep and maintain good roads within its limits, for the-common good: it is to deny that they can compel each county to erect suitable buildings for the current of justice to flow in: it is to deny that they can compel the counties to elect, and pay the salaries of, their probate and county judges, and thereby to-give to eadh county the power of lopping off these branches of public justice. If the Legislature cannot compel the counties to pay the cost of criminal prosecutions, they cannot compel them to furnish records: and office books, or to do any solitary act by which public justice can’ be enforced within the limits of these corporations. These consequences, in doubtful cases, go far to prove that it never could have been the intention or design of the convention to give the county courts such a power over the subject of taxation — a power of extreme delicacy, and of the most sovereign attributes, and one upon whose' skilful exercise mainly depends our prosperity and happiness. And' besides, if the power exist in this case, it is an anomaly in the whole structure of our system of government, and its improper exercise would defeat, to a ruinous extent, the sovereign will of the State; for all the county courts would have to do, would be first to designate the objects that they deemed county objects, and then assess, without legislative regulation, any amount of taxes, for county purposes or local concerns. The quantum of taxes would be a mere question of discretion, on then-part, which no other power cpuld limit or control. Now, if the county courts possess the power contended for, then they arc not amenable, according to the view I take of the case, to any other department of the government, under the constitution; for the power given to the supreme court to supervise and control the acts and proceedings of all inferior courts of law and equity, is strictly a judicial power, and cannot be made to embrace, either in terms or spirit, the supervision or control of any legislative power. Now, unless we admit that the Legislature may tax the counties, for the administration of justice, although costs may thereby accrue to the people within these corporate districts, how can a county be made to maintain her own paupers, or pay her own officers or jurors, or what authority has the Legislature to enact laws on these subjects, when, in so doing, they cut off a branch of the county revenue? And if no legislative power is conferred on the county court, and all its powers are subordinate to the general power of the Legislature, as far as the general welfare and public good are concerned in the administration of municipal justice, then it necessarily follows, according to my conception of the merits of this question, that the Legislature possesses the power to compel the counties to pay the costs of criminal prosecutions; and the act, therefore, upon that subject, I hold to be valid and constitutional. By Rinoo, C. J. No question as to the jurisdiction of either this court, or the circuit court, over the case as presented by the record, has been made or argued at the bar; nor has any objection whatever been made as to the form of the proceeding; the parties having discussed the single question, whether the county of Pulaski is or is not legally bound to pay the demand, as exhibited by the defendant in error. I shall, therefore, proceed at once to the consideration of this question, and notice, in conclusion, such other questions only, presented by the record, as shall be deemed essential to a correct understanding of the case, or necessary to the making a legal disposition of it. The solution of this question, if it involves nothing more than a just construction of the statutory provisions relating to the subject, would be comparatively simple and easy. I cannot, however, so regard it; because, according to the view which I take of the subject, it necessarily involves, to a certain extent, not only an exposition of the powers vested by the constitution in the county court, but also the authority of the Legislature to impose upon any county a legal obligation to pay the expenses and costs of legal prosecutions. The Constitution, Art. 6, sec. 9, declares that “ there shall be established, in each county in the State, a court, to be holden by the justices of the peace, and called the county court, which shall have jurisdiction in all matters relating to county taxes, disbursements of money for county purposes, and every other case that may be necessary to the internal improvements and local concerns of the respective counties.” This language is both explicit and comprehensive; and the object appears to me to have been to create,'in each county, a court, designate the officers by whom it should be holden, give to it a name, and define its powers. And, from the jurisdictioh conferred, it is equally apparent, that it was the design of the convention to confide to the county court of the respective counties, the direction and control of all matters affecting only or principally the interests of those residing in the county, in regard to which it possesses the power of adjudicating every question which may arise. It is for this purpose the authorized agent of the inhabitants of the county, and the only organ by and through which their will, upon such subjects, can be legitimately made known, and their common interests provided for; that is, such objects as are strictly local, and intended only to benefit the inhabitants of the county, or in some manner promote their common interests. Over every subject of this character, the powers of the county court are plenary, and, in ray opinion, only subject to such control as may be exercised over that tribunal by the Circuit and Supreme Courts. If such be the objects for which the county court was established, and such the powers with which it is invested by the constitution, as to which, in my opinion, there can he no question, because they arc within the express language of the provisions above quoted; and there is nothing in the constitution from which I could feel authorized to infer that such was not the design of those who framed that instrument; nor is there any thing in the nature or subject matters of the grant to warrant such conclusion. For what objects, then, are county taxes to be collected, and for what purposes may they legally be disbursed? I answer, for county objects and county purposes only. And, in respect to this conclusion, no doubt can, in my opinion, be reasonably indulged, because every provision contained in the section above quoted, refers exclusively to such matters as affect county interests only. Nor can there exist any doubt as to what tribunal is invested with the power of appropriating or disbursing the money collected on account of the county taxes, or in any manner raised for county purposes, because the constitution expressly provides, that the county court shall have jurisdiction in all matters relating to disbursements of money for county purposes. But here the question arises as to the power of the Court to determine whether any specific or stated object, the prosecution of which requires an expenditure of money, belongs to that class which are only designed to benefit, or in some manner affect the inhabitants of the county, or advance their local interests. If the constitution has invested the county courts with this power, the Legislature cannot, according to any principle or rule of interpretation applicable to such instrument, possess or exercise it; not only upon the ground that the affirmative grant to the county court implies a limitation or negation of the power of the Legislature, in this respect, or because its existence, in any two departments of the government, would, be incompatible with the provisions contained in the 3d article of the constitution, which distribute the powers of government into three distinct departments, and declares that each department shall “ be confided to a separate body of magistracy, to wit: those which are legislative, to one; those which are executive, to another; those which are judicial, to another;” and, that “no person or collection of persons, being of one of these departments, shall exercise any power belonging to either of the others, except in the instances hereinafter expressly directed or permitted;” but, also, because its exercise concurrently by two co-ordinate departments of the government, would be utterly impracticable, on account of the conflict of authority; each designating a different class of objects, to the prosecution or attainment of which, according to their respective views of policy or judgment of Jaw, they would require the same money to be disbursed. And thus, in the absence of any tribunal clothed with power to control both, adjust the difference between them, and enforce its decision, nothing could be done in execution of the design of either. And, if the county court has jurisdiction in all matters relating to disbursements of money for county purposes, as the constitution expressly declares it shall have, how can such jurisdiction be exercised, unless that tribunal possesses, also, the power of designating the objects for which the money shall be disbursed? I answer, that, without this power, its complete exercise would be impracticable. Suppose a proposition fo disburse money belonging to the county, be submitted to that court; what is its first duty in adjudicating it? Surely it must be to determine whether it is demanded for any county purpose, because, ift is upon the decision of this question that its jurisdiction or power to disburse the money is, by the constiiulion, made to depend. If this be decided in the affirmative, the power of directing the disbursement is vested in the court; but, if it be determined otherwise, the court has no jurisdiction of the matter; its jurisdiction being limited by the express terms of the grant, to matters of that character, as I conceive has been already shown. Now, for the purpose of testing this question more fully, suppose the Legislature to be possessed of the power of prescribing,and designating by law, the objects and purposes to which, and to which only, the county funds shall be appropriated .and disbursed, but divested, as it unquestionably is, of the power of disbursing the county funds; how could that power be exercised? Admit, for instance, that the Legislature determines that all prosecutions for criminal or penal offences against the State, instituted in a particular county, are matters of local concern to such county, and declares by law, that all costs and expenses incident thereto, shall be paid out of the county funds; but the county court, entertaining a different- opinion in regard to the objects of such prosecutions, determines, by its adjudications, that such prosecutions are not matters of local concern to the inhabitants of that county, but concern equally every member of the whole community, and thereupon refuses to disburse the county funds in payment of such demands: or, again, suppose the Legislature should determine that the erection of a bridge over any particular water course, or other specified place within the limits of any county particularly mentioned, shall be necessary to the internal improvement of such county, and shall be deemed a matter of local concern to it, and declare by law, that the county court shall cause such bridge to be erected, and the expenses incident thereto to be paid out of the county treasury, but, on the contrary, the county court determines and adjudges that the erection of such bridge is wholly unnecessary to her internal improvement, and of no benefit or advantage to the inhabitants of such county, and thereupon refuses to cause it to be erected, or disburse the county funds for that purpose; can the court, in either case, be compelled to disburse the county funds for such purpose? If so, their disbursement depends not upon the will or judgment of the county court, but upon that of the Legislature. And the court, in such case, can exercise no jurisdiction, either in regard to their disbursement, or the objects and purposes to which they shall be applied. In such cases, every thing is determined by the Legislature; and the court, being divested of all judgment in respect thereto, becomes simply the instrument by and through which the will and judgment of the Legislature is to be carried into execution. This, I apprehend, was not the design of the convention; nor is such a limitation of the powers of the county court at all compatible with the language used in defining its jurisdiction. In that language there is nothing obscure oy ambiguous, either as to the extent of the powers conferred by it, or the objects it was designed to embrace. It defines both, in terms too perspicuous to admit of any serious question or doubt. And, as there is no repugnancy or conflict whatever between this and any other provision contained in the constitution, or the powers thereby conferred upon the county court, and those confided to any other tribunal or department of the government, by any provision contained in that instrument, I am unable to discover any ground upon which the power of the Legislature to appropriate the county funds, or designate the particular objects to which they shall be applied, can be based. It will be remembered, also, that the constitution, Art.%, sec. 15, has provided that there shall be two justices of the peace elected by the people themselves, for each township in the county, and, when the number of voters in any township exceeds one hundred, another justice of the peace may be elected for every fifty -voters in addition thereto; and that these officers, so elected, shall constitute and hold the county court; thus forming a tribunal necessarily composed of men from every township in (he county, who are presumed to have been elected for their capacity and fitness-, not only to administer justice, but also to superintend and direct the common interest of the inhabitants of the county, as well as the local or particular interests of those residing in every part of it, who are supposed to understand their wants, and to know what will most effectually relieve them, and promote their common welfare and prosperity. Considerations of this character may have had, and probably did have, some influence upon the framers of the constitution, in inducing them to-withhold from the Legislature the power to appropriate or make any disposition of the county taxes, and to confer it upon the county court. But, whether influenced by these or other motives, it appears to me, from a most careful and attentive consideration of the whole instrument and all its parts, to have been the design of the convention to confer upon the county courts the entire control and disposition of the county funds, as well as the control of all other matters of local concern to the respective counties; and of this power it cannot be divested by the Legislature, though the manner of its exercise may, in many respects, be regulated by law. To determine whether a matter be within the jurisdiction of the county court, or otherwise, it is only necessary to ascertain whether the object to be'accomplished is designed to operate principally, or altogether, upon the inhabitants of a single county, and will so operate, or, in other words, whether it is a matter of local concern or county purpose, in regard to which neither the State, or the great mass of the population of other counties, or other portions of the Slate, have any particular direct interest. If such be its operation, it is within the jurisdiction of the county court, and the county funds may, in the discretion of that tribunal, be legally disbursed to accomplish it. But if such be not the effect and operation of the measure, the county court has no jurisdiction of it, and the money of the county cannot legally be appropriated or disbursed for the purpose of discharging any expenditure or charge which it may involve. By applying these principles to the case under consideration, it will be readily perceived that the county of Pulaski is under no legal obligation to pay the demand in question. The prosecution of Douglass, like most other criminal prosecutions, was instituted and conducted by those acting exclusively under State authority. The crime, for which he was prosecuted, was an offence against the State, her dignity, and peace. It was a matter in which every member of the community is presumed, by law, to have an equal inerest. The injury complained of was not local, because it did not operate upon a majority of the inhabitants of Pulaski county, any more than it did upon those residing in every other part of the State. The penal laws of the State were supposed to have been disregarded and violated, the public peace and good order of society disturbed, the honor and dignity of the State assailed, and the supremacy of her laws derided, by an individual whose acts and example, if not repressed, would be likely to endanger society. And it was for the purpose of preventing the commission of other acts of similar character, by some other individuals, and to avoid their mischievous effects upon the interests of society generally, that the prosecution was instituted and carried on in the name and by the authority of the State. If this be true — and that it is, I think cannot be questioned — it is manifest, beyond all controversy, that the proceeding was not instituted or prosecuted for any county purpose whatever; nor was it any matter of local interest or concern to the county of Pulaski, or any other single county in the State; and therefore, as no county court possessed any jurisdiction in the matter, or control over it, the funds raised for county purposes could not legally be disbursed in payment of the fees and expenses incident to its prosecution; and hence, there was no error in the judgment of the county court refusing to direct the payment of the demand in question, out of the county funds; but the circuit court erred in adjudicating it to be a legal demand against the county of Pulaski, and that the county court was bound to allow and pay it out of the county funds. The reasons assigned by the county court may be, .and in my judgment are, insufficient to justify the judgment therein rendered; yet, as the judgment itself is right, it «annot, on that account, be quashed or set aside. But the judgment of the circuit court, if it was right in substance, could not be maintained in the form in which it appears to have been rendered. The case was before that court, on and by virtue of a writ of certiorari; and, in such case, the law is believed to be well settled, that the circuit court could only adjudge that the judgment of the inferior court be quashed or affirmed. It possessed no power to remand the case to the inferior court for further proceedings, to be there had, nor to instruct the inferior court how to proceed in it, when it should be returned? as the circuit court, in this case, assumed to do. I am, therefore, after mature deliberation upon the whole case, satisfied that the judgment of the circuit court ought to be reversed, annulled, and set aside. Such is my opinion in regard to the case, and upon every question, as I conceive, legitimately presented by the record, for adjudication; but the opinion of the Court covers more ground, and is made to involve and determine other questions of the first magnitude, which, notwithstanding I cannot regard them as proper subjects of adjudication in the present case, I consider it my duty to notice. The opinion of the Court, as I understand it, assumes that there are certain great leading principles of government, vital to civil liberty, which pervade not only the organic structure of the government of the United States, but also of all the States in this Union, to which other provisions, of less importance, although inserted in the constitution, must yield, if they stand in opposition to, or in conflict with, each other. To the first class, the Court attaches the provision separating the powers of government into distinct departments, and confiding each to a separate body of magistrates or officers, and prohibiting v such as are invested with any of the powers belonging to one department from exercising any of the powers belonging to either of the others. The power of taxation is also considered by the Court not only as of this class, but also as necessarily appertaining to the legislative department; but the jurisdiction and powers of the county court, though granted by the constitution, are considered by the Court as being of the second class. These positions, as assumed by the Court, may be, and probably are, true in general, according to the theory and principles of American governments, and, if not contravened by any express provisions of the constitution, would form the governing rule, wherever the exertion of the minor powers granted by the constitution would conflict with the exercise of more important and commanding powers, vested, by the same instrument, in a different and distinct department of government. But the chief error, as I conceive, in this part of the opinion of the Court, consists,, not in the principles asserted, but in their application; for the opinion of the Court, throughout, as it seems to me, proceeds upon the supposition that there is a conflict in the provisions of the constitution prescribing the jurisdiction and powers of the county court, and those relating to the separation of the powers of government and the powers of taxation, when, according to my understanding, there is no conflict whatever between them. The Constitution, Article 3, ordains as follows: “ Sec. 1. The powers of the government of the State of Arkansas shall be divided into three distinct departments, each of them to be confined to a separate body of magistracy, to wit: those which are legislative, to one; those which are executive, to another; and those which are judicial, to another. Sec. 2. No person nor collection of persons, being of one of these departments, shall exercise any power belonging to either of the others, except in the instances hereinafter directed or permitted.” Is it not manifest, from the language here used in the conclusion of the second section, that the convention contemplated directing or permitting the exercise of some of the powers of government, belonging to one department, by persons or officers of another department, in more instances than one? To my mind it appears perfectly manifest. If such was not the design, why were the terms “instances hereinafter mentioned or permitted,” used? Or if it was designed to prohibit every person, and every body of persons, entrusted with the exercise of powers belonging to one department, from exercising any of those belonging to a different department, for what purpose was the exception introduced 2 I can perceiye none: and, therefore, I conclude that it was the intention of the constitution to confer upon the officers of one department, in more than one instance, the exercise of powers which would naturally or appropriately belong to another. Has this been done? In my opinion it has, if any of the powers conferred upon the county court, would appropriately belong either to the executive or legislative departments of the government; otherwise it has not. The authority to try impeachments is vested in the Senate, by . the 27ih sec. of the IV. Art. of the constitution, and in that instance a body of persons belonging to the legislative department, is directed or permitted to exercise a certain specified portion of judicial power. And so far as I can understand the constitution, this is is the only instance in which it either permits or directs the exercise, by persons of one department, of any of the powers belonging to a different department, if such is not the case in regard to the county court. The opinion of the court, as I understand it, assumes that the power to levy taxes, and appropriate and disburse the money raised by taxation, is, in its nature, indivisible, and, according to the fundamental principles of all free republican governments, belongs exclusively to the legislative department. This is generally true in regard to the revenue of the State, and, unless restricted by the constitution, it is a power which the Legislature could doubtless exercise, without regard to the object for which the tax is to be levied, or the money raised there by disbursed. But this power, like all others, was subject to the will of the convention, and, according to that will, could have been divided, restricted, regulated, or left entire in the Legislature. The proper inquiry, therefore, according to my view of the subject, is as to what was the will of the convention on the subject, as evidenced by the constitution. Is the power left entire in the Legislature? or is it regulated, restricted, or divested, in whole or in part, by the constitution? That its exercise is both regulated and restricted by that instrument, cannot, as I conceive, be questioned, because it expressly ordains, Art. VII. sec. 1, title “Revenue,” that “ all revenue shall be raised by taxation, to be fixed by law. Sec. 2. All property subject to taxation, shall be taxed according to its value; that value to be ascertained in such manner as the General Assembly shall direct; making the same equal and uniform throughout the State. No one species of property, from which a tax may be collected, shall be taxed higher than another species of property of equal value: Provided, the General Assembly shall have power to tax merchants, hawkers, pedlers, and privileges, in such manner as may, from time to time, be prescribed by law: And provided further, that no other or greater amount of revenue shall at any time be levied, than required for the necessary expenses of the government, unless by a concurrence of both houses of the General Assembly. Sec. 3. No poll tax shall be assessed for other than county purposes. Sec. 4. No other or greater tax shall be levied on the productions or labor of the country, than may be required for expenses of inspection.” Can the Legislature, consistently with the provisions here quoted, levy a higher or greater amount of State revenue on any one species of property, from which a tax may be collected, than on another species of property of equal value? Can they levy any tax on the productions or labor of the country, for any other object, or to any greater amount, than may be required to pay the expenses of inspection ? These questions are sufficiently answered by the language of the constitution, just quoted. Again, the constitution, Art. VII. sec. 4, ordains, that “ no money shall be drawn from the treasury, but in consequence of an appropriation by law, nor shall any appropriation of money for the support of an army, be made for a longer'term than two years; and a regular statement and account of the receipts and expenditures of all public money, shall be published with the promulgation of the laws.” What treasury is here spoken of ? Is it the State treasury, or the county treasury? Unquestionably the former; and from that treasury no money can be drawn, without an, appropriation thereof by law. Is such the case in regard to the county treasury? There is no provision in the constitution, inhibiting the county court from disbursing any money in the county treasury, in its discretion, or requiring it to be disbursed in pursuance of law. Nor is there any provision, requiring the publication of an account of the receipts and expenditures of the county, as it requires in regard to the receipts and expenditures “of all public moneys.” Is it not, therefore, perfectly manifest, that the convention designed to make, and did expressly make and establish, a marked and unequivocal line of separation, in respect to the power of levying taxes, and disbursing money for county purposes, and the power of raising and appropriating the revenues of the State? To my mind it is. And it seems to me equally clear, that the first and second sections of Art. VII. of the constitution, under the title “ Revenue,” above quoted, as well as section 4 of the same article, were designed to apply, and do apply exclusively, to the revenues of the State, and have no relation or application, in any respect whatever, to the levying of county taxes, or the appropriation or disbursement of money for county purposes. If it was the design of the convention, that the Legislature should possess the same power over both the State revenue and county taxes, is it reasonable to suppose that the disbursement of the former, without the authority of law, that is, without an act of the Legislature directing it, would have been expressly inhibited, and the publication of the receipts and expenditures thereof imperatively enjoined, and no similar provisions have been made in regard to the latter? In my opinion, it is not; and therefore, it appears to me, in considering the whole frame of government, as modeled by the constitution, and comparing every part thereof one with another, to have been obviously the design and object of the convention, that the Legislature should control the whole subject of the revenue of the State, subject only to the regulations, restrictions, and limitations, provided by the constitution, but shall possess no control whatever over the subject of county taxes, in respect to the amount thereof to be raised, or the objects for which it should be expended or disbursed; this power being, as I conceive, expressly granted to the county court. But the terms of the grant, it is said, do not necessarily confer this power upon the county court, or restrict its exercise by the Legislature. The solution of this question depends upon the import or signification of the term “jurisdiction,” as used in the grant. In the ordinary or common signification of the term, it signifies “ the power to determine or decide,” in regard to the matter or subject specified; and I can perceive nothing in the constitution, to justify the conclusion that the convention attributed to it any other or different meaning, or intended to express, by its use here, any thing other than this, or different from it. And if I am not mistaken in this, there can be no doubt, I think, as to the design of the convention to invest the county court with this power. But again, it is said this would be a grant of legislative power, and it is not to be presumed that the convention intended to invest a tribunal so inferior as the court, with the power of legislation over a subject so important as the imposition of taxes, and the appropriation of the money thereby raised, which, as it is said, might be so exercised as to embarrass the operations of the government, and disturb its harmonious action. Are these positions true? What act of legislation must the court exercise in the execution of any power claimed for it? Does the act of determining what amount of money is needed, or shall be raised, for county purposes, partake of the character of a legislative act? So, in regard to deciding what improvements, confined to the limits of the county, are necessary, or most conducive to the convenience and general welfare of its inhabitants. In neither case does the act, as I conceive, even savor of the exercise of legislative power. It prescribes no rule of conduct for any one; in itself it neither commands nor forbids any thing to be done, but decides simply what internal improvement shall be made, or matters of local concern accomplished, the sum of money necessary to be raised and expended in their execution, and then levies a tax commensurate to these objects. In determining these questions, the county court exercises both judgment and discretion, but it partakes, as I conceive, more of the judicial than the legislative character; but if the converse was true, the power might, nevertheless, be exercised; according to my view of the subject, being expressly conferred by the constitution. And as it is strictly a question of power, it could be no objection to its exercise, if it included the power also of even determining as to the subjects of taxation; that is, whether it should be a direct or poll tax, or tax upon property. The constitution imperatively forbids a poll tax being levied for other than county purposes. This implies a power somewhere existing, to levy such tax for county purposes. May it not have been the design of the convention, that the county taxes should be assessed upon the polls, exclusively? Upon this point, I express no opinion; yet if such was the design, it would, I think, free the subject of much seeming difficulty, and remove many of the objections, urged in the opinion of the court, against the exercise of the power by the county court. Another principle asserted by the court, as it seems' to me, is that the Legislature can, by law, make local, things not so in their nature, and county purposes of things not so in their nature, but upon which the constitution itself has stamped a different character. This last remark is intended to apply, especially, to the act of the Legislature imposing upon the county the payment of costs, in certain criminal and penal prosecutions, which the opinion of this court sustains as valid, and binding upon the counties. The nature and character of such prosecutions have, I trust, been sufficiently shown in a former part of this opinion, and I will only remark, in addition, that the constitution itself confides the whole subject of their prosecution to State officers, and State authority, in no way subject to the jurisdiction or control of the counties in which they are carried on. In regard to the general principle, I will simply state a case or two, in illustration, the application of which will, as I conceive, be readily seen. Suppose an insurrection of slaves in the county of Chicot, to suppress which the militia are called out, and organized into a regular military force, and continued in service until the expenses for their maintenances and pay amount to $20,000, and the Legislature should pass a law, declaring that these expenses should be borne and paid by the county of Chi-cot, could that county be coerced to levy a tax, and pay the demand out of the treasury? Again, suppose the Legislature, in consideration of the advantages derived by the inhabitants of Pulaski county, from the location of the seat of government therein, should consider it just and reasonable that this county alone should pay the expenses of erecting and keeping in repair a State-house, or other buildings, for the use and accommodation of the General Assembly, and pass a law requiring the expenses thereof to be paid by the county of Pulaski, could such a law be enforced, and the county coerced to,pay such demands? In my opinion, such legislation, if not repugnant to the express letter of the constitution, is contrary to the whole spirit and design thereof, and void. And in principle I can perceive no difference between the instances here put, and the act of the Legislature, sustained by the opinion of the court in this case. Now the court, if I understand its opinion, admits that county taxes can only be disbursed for county purposes, and in this we all agree; but the court holds that the power of determining what shall be deemed and adjudged to be county purposes, within the meaning of the constitution, belongs exclusively to the Legislature, while, on the contrary, I consider it as belonging to the county court, subject only to the supervision or revision of the circuit and supreme courts, in like manner as all other adjudications of the county court. And the question of jurisdiction, or power, is to be determined not from any act of the Legislature, but from the nature of the thing in question, and its purpose. If it relates to county taxes, and the disbursement of money for county purposes, and is local in its character, the county court, under the grant in the constitution, possesses power to adjudicate it; if it has not these characteristics, that court has no power over it, and none can be conferred by the Legislature. It is competent, however, for that department to prescribe, by law, the form, order, and manner of proceeding, in the business of that court, as well as all other courts in the Stale. This tribunal (the county court) is characterized, in the opinion of the court, as novel and extraordinary, if, indeed, it is invested with such powers as I have supposed; and from this consideration the conclusion is deduced, that it never was designed to grant such powers to it; such grant being, as it is argued, inconsistent with the principles of the government, which deny the power to levy taxes, without the consent of the taxed. However true this may be, as an abstract'principle, I deem it unnecessary to inquire, as it can have no application here, for two reasons: first, because the people, from whom the tax is to be raised, have, through their representatives in the convention, assented to the grant investing the court with such powers; and second, because those upon whom the burthen must rest, have, under the provisions of the constitution itself, a much more full and immediate representation in the county court, than they have in the Legislature. To illustrate this question, as to the representation of the people in the two bodies, take the county of Pulaski, In the General Assembly, this county has three representatives and one senator. In the county court, she must have twelve at least, for there are six townships in the county, and each township must have two justices of the peace, who are elected by the same persons, and for the same term of time, as the members of the General Assembly, and each of whom has a constitutional right to sit in the county court. Is it to be presumed that these representatives are less intelligent, less honest, less patriotic, or less informed as to the general welfare and local interests and necessities of the inhabitants of the county, than their representatives in the Legislature? Such presumption, it seems to me, would be alike strained and unauthorized. And this very fact, that the people, chargeable with the payment of the taxes, are all so fully and directly represented in the county court, by persons necessarily residing in every township-in the county, taken in connection with the plain, unambiguous, and comprehensive language of the grant, furnishes to my mind a most potent evidence, that it was the design of the convention to confer on the court the power in question. I agree with the opinion of the court, that it was the design of the statute to charge the county, where the prosecution was instituted, with the payment of the costs. Judgment reversed.